         Case 17-90032-LT                 Filed 05/10/19       Entered 05/10/19 16:15:42         Doc 53       Pg. 1 of 13
CSD 1001A [07/01/18]
Name, Address, Telephone No. & I.D. No.

 Jesse S. Finlayson (SBN 179443)
 FINALYSON TOFFER ROOSEVELT & LILLY LLP                                                                 May 10, 2019
 15615 Alton Parkway, Suite 250
 Irvine, CA 92618
 (949) 759.3810/ (949) 759.3812 (Fax)
 jfinlayson@ftrlfirm.com
              UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                 325 West F Street, San Diego, California 92101-6991

 In Re                                                                           Adversary No. 17-90032 (lc)
 Sullivan International Group, Inc.                                              BANKRUPTCY NO. 15-02281-LT7
                                                                                 Date of Hearing: N/A
                                                                                 Time of Hearing: N/A
                                                                                 Name of Judge: Hon. Laura S. Taylor
                                                                       Debtor.



                                                                   ORDER ON
              NOTICE OF INTENDED ACTION TO APPROVE DISMISSAL WITH PREJUDICE OF THE TRUSTEE'S
                            CLAIMS AGAINST DAVID A. PROLMAN IN ADV. NO. 17-90032-LT
                                                                                      (lc)
           The court orders as set forth on the continuation pages attached and numbered            2      through     13 with
                                     (lc)
  exhibits, if any, for a total of 13 pages. Motion/Application Docket Entry No. 1190 .

  //

  //

  //

  //

  //

  //

  //



  DATED:        May 10, 2019
                                                                        Judge, United States Bankruptcy Court




CSD 1001A
        Case 17-90032-LT          Filed 05/10/19       Entered 05/10/19 16:15:42           Doc 53      Pg. 2 of 13
 CSD 1001A [07/01/18](Page 2)
 ORDER ON NOTICE OF INTENDED ACTION TO APPROVE DISMISSAL WITH PREJUDICE OF THE TRUSTEE'S
 DEBTOR: Sullivan
            CLAIMS International
                      AGAINST Group,
                                 DAVID Inc.
                                        A. PROLMAN IN ADV. NO. 17-90032-LT CASE NO: 15-02281-LT7
                                                                           Adversary No. 17-90032 (lc)

 On April 11, 2019, Christopher R. Barclay, the duly appointed chapter 7 trustee for the bankruptcy estate of Sullivan
 International Group, Inc. (the "Trustee"), filed and served a Notice of Intended Action [ECF Dkt. No. 1190] seeking an
 order approving the dismissal with prejudice of the Trustee's claims against David A. Prolman in Adv. No. 17-90032-LT.
 A filed-stamped copy of the Notice of Intended Action is attached as Exhibit 1 to this Order.

 The Court having considered the proposed action; the period within which parties in interest were required to file and
 serve objections, if any, to the proposed action having expired; no objection or other response to the proposed action
 having been received by the Trustee or his counsel or filed with the Court; notice appearing proper; and good cause
 appearing therefor,

 IT IS HEREBY ORDERED that:

 1. The Notice of Intended Action is approved.

 2. The Trustee is authorized to file the Stipulation of Dismissal with Prejudice attached as Exhibit B to the Notice of
 Intended Action and take any and all other steps that may be required to dismiss with prejudice the Trustee's claims
 against David A. Prolman in Adv. No. 17-90032-LT.




CSD 1001A


                                                                              Signed by Judge Margaret M. Mann May 10, 2019
Case 17-90032-LT   Filed 05/10/19   Entered 05/10/19 16:15:42    Doc 53      Pg. 3 of 13




                      EXHIBIT 1


                                                     Signed by Judge Margaret M. Mann May 10, 2019
         Case 15-02281-LT7
         Case 17-90032-LT Filed
                           Filed05/10/19
                                 04/11/19 Entered
                                           Entered05/10/19
                                                   04/11/1916:15:42
                                                            15:23:12 Doc
                                                                      Doc53
                                                                          1190Pg.Pg.
                                                                                 4 of113
                                                                                       of
CSD 2062 [/1/1]                           10
Court Telephone: (619) 557-5620       Court Hours: 9:00am-4:00pm, Monday-Friday
www.casb.uscourts.gov
Jesse S. Finlayson (SBN 179443)
FINALYSON TOFFER ROOSEVELT & LILLY LLP
15615 Alton Parkway, Suite 250
Irvine, CA 92618
(949) 759.3810/ (949) 759.3812 (Fax)
jfinlayson@ftrlfirm.com

             UNITED STATES BANKRUPTCY COURT
                 SOUTHERN DISTRICT OF CALIFORNIA
            325 West F Street, San Diego, California 92101-6991

In Re


Sullivan International Group, Inc.
                                                                                    BANKRUPTCY NO.   15-02281-LT7

                                                                    Debtor.




                       TRUSTEE’S NOTICE OF INTENDED ACTION AND OPPORTUNITY FOR HEARING


TO THE DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST:

         You are hereby notified that the undersigned Trustee proposes to:


         Compromise or settle the following controversy [description of controversy to be settled and standards for approval of
         a settlement as required by LBR 9019]; or


        Allowance of compensation or reimbursement of expenses by trustee in the amounts indicated below [information
        required by FRBP 2002(c)(2)]; or
              Fees:
              Costs:


 ✔       Other:
          Dismiss with prejudice the Trustee's claims against David A. Prolman in Adv. No. 17-90032-LT. See the
          Attachment and Exhibits A and B for details.




IF YOU OBJECT TO THE PROPOSED ACTION:

1.       You are required to obtain a hearing date and time from the appropriate Courtroom Deputy for the judge
         assigned to this bankruptcy case. Determine which deputy to call by looking at the Bankruptcy Case No. in the caption
         on Page 1 of this notice. If the case number is followed by the letters:

                   -        MM        -         call (619) 557-7407           -   DEPARTMENT ONE (Room 218)
                   -        LA        -         call (619) 557-6594           -   DEPARTMENT TWO (Room 118)
                   -        LT        -         call (619) 557-6018           -   DEPARTMENT THREE (Room 129)
                   -        CL        -         call (619) 557-6019           -   DEPARTMENT FIVE (Room 318)

CSD 2062
                                                                                    Signed by Judge Margaret M. Mann May 10, 2019
         Case 15-02281-LT7
         Case 17-90032-LT Filed
                           Filed05/10/19
                                 04/11/19 Entered
                                           Entered05/10/19
                                                   04/11/1916:15:42
                                                            15:23:12 Doc
                                                                      Doc53
                                                                          1190Pg.Pg.
                                                                                 5 of213
                                                                                       of
                                              10
CSD 2062 (Page 2) [/1/1]

2.        Within twenty-one (21)1days from the date of this notice, you are further required to serve a copy of your Declaration
          in Opposition and separate Request and Notice of Hearing [Local Form CSD 11842] upon the undersigned
          Trustee, together with any opposing papers. A copy of these documents must also be served upon the United
          States Trustee at  )URQW6WUHHW, Suite 0, San Diego, CA 92101. The opposing declaration must besigned
          and verified in the manner prescribed by FRBP 9011, and the declaration must :

                   a.        identify the interest of the opposing party; and

                   b.        state, with particularity, the factual and legal grounds for the opposition.

3.        You must file the original and one copy of the Declaration and Request and Notice of Hearing with proof of service
          with the Clerk of the U.S. Bankruptcy Court at 325 West F Street, San Diego, California 92101-6991, no later than
          the next business day following the date of service.

         If you fail to serve your “Declaration in Opposition to Intended Action” and “Request and Notice of Hearing”
within the 21-day1 period provided by this notice, no hearing will take place, you will lose your opportunity for hearing, and
the Trustee may proceed to take the intended action.

Dated: April 11, 2019                                                /s/ Jesse S. Finlayson
                                                                        Chapter 7 Trustee ✔ Attorney for Chapter 7 Trustee
                                                                      Address: 15615 Alton Parkway, Suite 250
                                                                               Irvine, CA 92618

                                                                      Phone No.: 949.759.3810
                                                                      E-mail:    jfinlayson@ftrlfirm.com




1
 'HSHQGLQJRQKRZyou were served, \RXPD\KDYHDGGLWLRQDOWLPHIRUUHVSRQVH6HH)5%3

2
 You may obtain Local Form CSD 1184 from the office of the Clerk of the U.S. Bankruptcy Court.




CSD 2062
                                                                                            Signed by Judge Margaret M. Mann May 10, 2019
Case 15-02281-LT7
Case 17-90032-LT Filed
                  Filed05/10/19
                        04/11/19 Entered
                                  Entered05/10/19
                                          04/11/1916:15:42
                                                   15:23:12 Doc
                                                             Doc53
                                                                 1190Pg.Pg.
                                                                        6 of313
                                                                              of
                                     10

                                                          In re Sullivan International Group, Inc.
                                                                          Case No. 15-02281-LT7


                                         ATTACHMENT
                      [Notice of Intended Action and Opportunity for Hearing]

       Christopher R. Barclay (the "Trustee"), the chapter 7 trustee for the bankruptcy estate of
Sullivan International Group, Inc. (the "Debtor"), seeks an order authorizing the Trustee to dismiss
with prejudice all claims against David A. Prolman ("Prolman") in Adv. No. 17-90032-LT. The
Trustee's Declaration in Support of the Notice is attached as Exhibit A to this Notice. A true and
accurate copy of the proposed Stipulation of Dismissal with Prejudice is attached to this Notice as
Exhibit B. The Trustee submits the following information in compliance with Local Bankruptcy
Rule 9019-1, to the extent applicable:

Nature of the Controversy

       Prior to bankruptcy, the Debtor was in the business of providing environmental consulting
and engineering services and construction management to public and private sector clients, including
the Environmental Protection Agency and Department of Defense.

        In December 2014, the Debtor retained 3C Advisors & Associates, Inc. ("3C") to act as the
Debtor's financial advisor to assist with various tasks, including valuing and marketing the Debtor's
assets for possible sale and locating new sources of capital or bank financing. Stephen C. Jones is a
Managing Director at 3C. At all times relevant, David A. Prolman ("Prolman") was the head of the
Corporate Advisory Services Practice at 3C.

       On April 6, 2015 (the "Petition Date"), the Debtor filed for protection under chapter 11 of the
Bankruptcy Code with the United States Bankruptcy Court for the Southern District of California
(the "Bankruptcy Court").

        On February 16, 2017, the Trustee commenced an adversary proceeding against 3C, Jones,
and Prolman, Adv. Case No. 17-90032-LT (the "3C Adversary Proceeding"). The Trustee alleged
claims for relief in the 3C Adversary Proceeding for professional negligence, breach of fiduciary
duty, and unjust enrichment. In very general terms, the Trustee contends in the 3C Adversary
Proceeding that 3C failed to adequately and competently perform its duties as the Debtor's financial
advisor both prepetition and postpetition.

        On October 8, 2018, the Trustee entered into a Settlement Agreement with 3C and Jones.
Under the terms of the Settlement Agreement, 3C agreed to pay the Trustee $44,500.00 in cash and
stipulated to entry of judgment in the amount of $2,386,535.00. In addition, 3C (a) assigned all its
rights against Certain Underwriters at Lloyd's, London (the "Underwriters") under 3C's Professional
Liability Insurance Policy, any other agreement, applicable law, or otherwise; and (b) agreed to
withdraw its fee application filed in the Debtor's bankruptcy case.

        On December 4, 2018, the Bankruptcy Court entered the order approving the 3C/Jones
settlement. On December 14, 2018, the Bankruptcy Court entered the stipulated judgment against
3C in the amount of $2,386,535. The stipulated judgment also dismissed Jones from the 3C
Adversary Proceeding with prejudice.



                                            Page 1 of 2


                                                               Signed by Judge Margaret M. Mann May 10, 2019
Case 15-02281-LT7
Case 17-90032-LT Filed
                  Filed05/10/19
                        04/11/19 Entered
                                  Entered05/10/19
                                          04/11/1916:15:42
                                                   15:23:12 Doc
                                                             Doc53
                                                                 1190Pg.Pg.
                                                                        7 of413
                                                                              of
                                     10



      Recently, on March 8, 2019, the Trustee filed a separate adversary proceeding against the
Underwriters to enforce the assigned Professional Liability Insurance Policy, Adv. No. 19-90031-
LT. The Trustee's adversary proceeding against the Underwriters is currently pending.

       Prolman disputes the Trustee's allegations in the 3C Adversary Proceeding and does not
agree with certain of the statements made by the Trustee in this Notice.

The Terms of the Dismissal

       The Trustee now seeks authority to dismiss the remaining claims against Prolman in the 3C
Adversary Proceeding. The proposed dismissal is with prejudice. Both sides will bear their own
costs.

The Financial Impact upon the Estate

         The proposed dismissal will save the estate future legal fees and allow the Trustee to focus
the estate's resources on other matters.

The Proposed Dismissal is the Best Interests of the Estate and Creditors

        The Trustee believes that continuing to pursue claims against Prolman in the 3C Adversary
Proceeding does not make sense from a cost-benefit standpoint for several reasons. First, the Trustee
believes that Prolman is essentially judgment-proof. Second, even if Prolman does have non-exempt
assets that the Trustee is unaware of, collecting from him will be difficult and potentially
cost-prohibitive. Third, the Trustee has already obtained a substantial judgment against 3C and is
pursuing insurance claims against the Underwriters related to that judgment. Obtaining an additional
joint and several judgment against Prolman will not materially benefit the estate. The Trustee
believes that his efforts and the estate's money are best spent on pursuing the insurance claims rather
than continuing to litigate with Prolman. Fourth, Prolman disputes the Trustee's claims and intends
to defend the 3C Adversary Proceeding. Prolman is representing himself in the 3C Adversary
Proceeding, which makes the task of litigating the case more challenging and expensive for the
estate. In sum, the Trustee does not believe there is any material benefit to continuing to litigate
with Prolman.




                                            Page 2 of 2


                                                               Signed by Judge Margaret M. Mann May 10, 2019
Case 15-02281-LT7
Case 17-90032-LT Filed
                  Filed05/10/19
                        04/11/19 Entered
                                  Entered05/10/19
                                          04/11/1916:15:42
                                                   15:23:12 Doc
                                                             Doc53
                                                                 1190Pg.Pg.
                                                                        8 of513
                                                                              of
                                     10




                      EXHIBIT A


                                                   Signed by Judge Margaret M. Mann May 10, 2019
     Case 15-02281-LT7
     Case 17-90032-LT Filed
                       Filed05/10/19
                             04/11/19 Entered
                                       Entered05/10/19
                                               04/11/1916:15:42
                                                        15:23:12 Doc
                                                                  Doc53
                                                                      1190Pg.Pg.
                                                                             9 of613
                                                                                   of
                                          10


 1                           DECLARATION OF CHRISTOPHER R. BARCLAY

 2             I, Christopher R. Barclay, declare:

 3             1.     I am the chapter 7 trustee for the bankruptcy estate of Sullivan International Group,

 4     Inc. (the "Debtor"). I was appointed as the duly authorized and acting Trustee on September 11, 2015

 5     by the Bankruptcy Court. I have personal knowledge of the facts stated in this declaration, and if

 6     called as a witness, I could and would testify competently to these facts under oath, except to matters

 7     which are stated on information and belief, and as to these facts, I am informed and believe that they

 8     are true.

 9             2.     I submit this declaration in support of the Notice of Intended Action and Opportunity

10     for Hearing (the "Notice") requesting authority to dismiss with prejudice all claims against David A.

11     Prolman in Adv. No. 17-90032-LT. Unless otherwise indicated, capitalized terms in this Declaration

12     have the meaning given to them in the Attachment to the Notice.

13             3.     A true and accurate copy of the proposed Stipulation of Dismissal with Prejudice is

14     attached as Exhibit B to the Notice.

15             4.     The facts stated in the Attachment to the Notice are accurate to the best of my

16     knowledge.

17             5.     I believe that the proposed dismissal is in the best interest of creditors and the estate

18     for the reasons stated in the Attachment to the Notice. In my view, continuing to pursue claims

19     against Prolman in the 3C Adversary Proceeding does not make sense from a the cost-benefit

20     standpoint for several reasons. First, I am informed and believe that Prolman is essentially

21     judgment-proof. Second, even if Prolman does have non-exempt assets that I am unaware of,

22     collecting from him will be difficult and potentially cost-prohibitive. Third, I have already obtained a

23     substantial judgment against 3C and my attorneys are pursuing insurance claims against the

24     Underwriters related to that judgment. Obtaining an additional joint and several judgment against

25     Prolman will not materially benefit the estate. I believe that my efforts and the estate's money are best

26     spent on pursuing the insurance claims rather than continuing to litigate with Prolman. Fourth,

27     Prolman disputes the claims asserted against him in the 3C Adversary Proceeding and intends to

28     defend that case. Prolman is representing himself in the 3C Adversary Proceeding, which makes the



                                                           1
                                                                     Signed by Judge Margaret M. Mann May 10, 2019
Case
Case 17-90032-LT
     15-02281-LT7 Filed
                   Filed05/10/19
                         04/11/19 Entered
                                   Entered05/10/19
                                           04/11/1916:15:42
                                                    15:23:12 Doc
                                                              Doc531190
                                                                      Pg. 10
                                                                          Pg.of7 13
                                                                                 of
                                       10




                                                     Signed by Judge Margaret M. Mann May 10, 2019
Case
Case 17-90032-LT
     15-02281-LT7 Filed
                   Filed05/10/19
                         04/11/19 Entered
                                   Entered05/10/19
                                           04/11/1916:15:42
                                                    15:23:12 Doc
                                                              Doc531190
                                                                      Pg. 11
                                                                          Pg.of8 13
                                                                                 of
                                       10




                       EXHIBIT B


                                                     Signed by Judge Margaret M. Mann May 10, 2019
     Case
     Case 17-90032-LT
          15-02281-LT7 Filed
                        Filed05/10/19
                              04/11/19 Entered
                                        Entered05/10/19
                                                04/11/1916:15:42
                                                         15:23:12 Doc
                                                                   Doc531190
                                                                           Pg. 12
                                                                               Pg.of9 13
                                                                                      of
                                            10


 1      JESSE S. FINLAYSON, SBN 179443
        jfinlayson@ftrlfirm.com
 2      MATTHEW E. LILLY, SBN 218143
 3      mlilly@ftrlfirm.com
        FINLAYSON TOFFER
 4      ROOSEVELT & LILLY LLP
        15615 Alton Parkway, Suite 250
 5      Irvine, CA 92618
 6      Telephone: 949.759.3810
        Facsimile: 949.759.3812
 7
        Attorneys for Plaintiff
 8      Christopher R. Barclay, Chapter 7 Trustee
 9                          UNITED STATES BANKRUPTCY COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11

12      In re
                                                    Case No. 15-02281-LT7
13      SULLIVAN INTERNATIONAL
        GROUP, INC.,                                Chapter 7
14
                          Debtor.                   Adv. Proc. No.: 17-90032
15
                                                    STIPULATION OF DISMISSAL
16      CHRISTOPHER R. BARCLAY,                     WITH PREJUDICE
        chapter 7 trustee,
17
                          Plaintiff,
18
           v.
19
        3C ADVISORS & ASSOCIATES, INC.,
20      a corporation; STEPHEN C. JONES, an
        individual; DAVID A. PROLMAN, an
21      individual; and DOES 1 through 50,
        inclusive,
22
                          Defendants.
23

24

25

26

27

28




                                                          Signed by Judge Margaret M. Mann May 10, 2019
     Case 15-02281-LT7
     Case 17-90032-LT Filed
                       Filed05/10/19
                             04/11/19 Entered
                                       Entered05/10/19
                                               04/11/1916:15:42
                                                        15:23:12 Doc
                                                                  Doc53
                                                                      1190Pg.Pg.
                                                                             13 of
                                                                                 1013
                                                                                    of
                                           10

 1            Plaintiff Christopher R. Barclay (the "Trustee"), the chapter 7 trustee for the
 2     bankruptcy estate of Sullivan International Group, Inc. (the "Debtor"), and Defendant
 3     David A. Prolman ("Prolm&tr"), hereby stipulate to dismiss all claims against Prolman
 4      in the above-captioned adversary proceeding with prejudice pursuant to Federal Rule
 5      of Civil Procedure a1(a)(1)(Axii) (made applicable by Federal Rule of Bankruptcy
 6     Procedure 7041), with each puty to bear his own costs.      All other claims that were
 7      asserted by the Trustee in this adversary-proceeding were previously resolved

 8      pursuant to the Order on Stipulated Partial Judgment entered as Adv. Dkt. No. 45 on

 I      December 14,2018. As such, this Stipulation constitutes a complete dismissal of all
10      remaining claims in this adversary proceeding.
11      DATED: April 7,zOtg                    FINLAYSON TOFFER
                                               ROOSEVELT & LILLY LLP
12

13

14
                                               Attorneys for Christopher R. Barclay,
15                                             Chaptei 7 Trustee
16

17
        DATED: April 10,2019
                                                  G44
18

19

20

21

22

23

24

25

26

27

28




                                                            Signed by Judge Margaret M. Mann May 10, 2019
